        Case 1:21-cv-01636-PGG-KHP Document 39 Filed 08/20/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
CAPSTONE CAPITAL GROUP, LLC, and
CAPSTONE CREDIT, LLC,
                                                           ORDER OF DEFAULT
                       Plaintiffs,
                                                              21 Civ. 1636 (PGG)
               -against-

DANIEL J. HAHN, and PRIDE OIL
AMERICANA LLC,

               Defendants.
PAUL G. GARDEPHE, U.S.D.J.:

               The Complaint was filed on February 24, 2021 (Dkt. No. 1), and was served on

Defendants Daniel J. Hahn and Pride Oil Americana, LLC on March 12, 2021 (see Affidavits of

Service (Dkt. Nos. 15, 16, 19));

               Defendants Hahn and Pride Oil Americana have not filed an answer, moved

against the Complaint, or appeared in this action (see Certificates of Default (Dkt. Nos. 28, 29));

               This Court ordered Defendants Hahn and Pride Oil Americana to show cause on

August 20, 2021 why a default judgment should not be entered against them (Dkt. No. 34);

               Plaintiffs served the Order to Show Cause on Defendants Hahn and Pride Oil

Americana on July 14, 2021 (see July 14, 2021 Declaration of Service (Dkt. No. 35)); and

               Defendants Hahn and Pride Oil Americana filed no opposition to Plaintiffs’

motion for a default judgment and did not appear at the August 20, 2021 hearing.

               Accordingly, an order of default is entered against Defendants Hahn and Pride Oil

Americana, and this matter is referred to Magistrate Judge Katharine H. Parker for a report and

recommendation regarding Plaintiffs’ request for damages, and an award of costs and attorneys’

fees.
     Case 1:21-cv-01636-PGG-KHP Document 39 Filed 08/20/21 Page 2 of 2




            The Clerk of Court is directed not to close this case.

Dated: New York, New York
       August 20, 2021




                                              2
